Citation Nr: 1811841	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for cervical spine degenerative arthritis and degenerative disc disease.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to February 1970 and from August 1985 to May 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

A claim of entitlement to increased ratings for bilateral upper extremity neurological impairment was raised at the Veteran August 2017 hearing before the Board.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide those claims.  Therefore, they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 20 percent for cervical spine degenerative arthritis and degenerative disc disease is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has had a combined 80 percent rating with disabilities combinable to 40 percent or more.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  

At the outset, the Board notes that the Veteran has a combined rating of 80 percent and has disabilities of the same body system combinable to at least 40 percent.  Therefore, the Veteran meets the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16 (2017).

The record reflects that the Veteran worked as a career guidance specialist from June 2001 until December 2010.  The Veteran reported that he was last able to work full time in December 2010, at which time he became too disabled to work as a result of his service-connected disabilities.  The Veteran has reported that he has a college education.  

In May 2011, the Veteran was afforded a VA examination with regard to his service-connected cervical spine disability.  The examiner found that the Veteran's service-connected cervical spine disability caused significant impairment in the Veteran's ability to work.  In that regard, the examiner opined that, due to the Veteran's cervical spine disability, the Veteran was unable to secure and maintain substantially gainful employment.  Specifically, the examiner noted that the Veteran's significant decrease in motion inhibited his ability to operate a motor vehicle.    

At his August 2017 hearing before the Board, the Veteran testified that he retired in December 2010, which he would not have done but for his service-connected disabilities.  The Veteran stated that his employer made accommodations due to his service-connected disabilities.  However, the Veteran indicated that his service-connected disabilities, as well as the related prescription pain medications, impacted his ability to perform work activities.  The Veteran stated that he had attempted to use non-narcotic pain medications, but those also inhibited his ability to perform work activities and did not adequately control his pain.   Further, the Veteran stated that he was unable to operate a motor vehicle as a result of his service-connected disabilities, and testified that his wife would also not be able to drive, as she is a double amputee.  As a result, the Veteran reported significant difficulty in getting himself to work because of his service-connected disabilities and associated treatment.  

Based on the subjective report of the Veteran and the objective findings in the medical evidence of record, the Board finds that the Veteran's disabilities, and associated treatment for such, significantly impact his ability to function in an occupational setting, to include transporting himself to work on a daily basis.  They result in significant pain, they limit his ability to perform movement, and require the use of prescription narcotics for pain management.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.  
REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

In April 2014, the Veteran was afforded a VA examination to access the severity of his service-connected cervical spine degenerative arthritis and degenerative disc disease.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the April 2014 VA examination report shows that it is not fully compliant with the Court's decision in Correia.

Moreover, at his August 2017 hearing before the Board, the Veteran asserted that his service-connected cervical spine degenerative arthritis and degenerative disc disease had worsened since his April 2014 VA examination.  

Thus, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine degenerative arthritis and degenerative disc disease.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's cervical spine disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.
 

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


